MEMORANDUM **
Jackson Bryant Baugus appeals pro se from the district court’s denial of his motion for return of property. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Baugus contends that the district court improperly applied $7,724 in seized funds to an unsatisfied fine of $75,000 imposed in connection with his 2004 criminal judgment. Contrary to Baugus’s contention, the district court did not err. See 18 U.S.C. § 3613(c). Consideration of Baugus’s remaining claims is precluded pursuant to the doctrine of res judicata. See Taylor v. Sturgell, 553 U.S. 880, 892 & n. 5, 128 S.Ct. 2161, 171 L.Ed.2d 155 (2008); United States v. Bhatia, 545 F.3d 757, 759 (9th Cir.2008); see also United States v. Baugus, 310 Fed.Appx. 120 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.